Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show an all-terrain vehicle with doors attached to a vehicle as described in the specification and as required in claim 5 as well as a “vehicle door frame” in claim 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle door frame in claim 1 must be shown or the feature(s) canceled from the claim(s) as well as the ATV.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claims 1-5 are objected to because of the following informalities:  In the second paragraph of claim 1 line 2, the examiner recommends changing “a corresponding door frame of the vehicle” to --  the corresponding door frame of the vehicle  -- for better clarity since “a corresponding vehicle door frame” was defined in the first paragraph line 3 of claim 1.  Appropriate correction is requested.



Allowable Subject Matter
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claim 1. More specifically, the closest prior art references are U.S. Patent No. 71888846 issued to Deavila.
Deavila is directed to a vehicle which has doors (70) and (72) that are removable respectively and can be used as a stretcher to carry a sick or injured person see col. 2 lines 57-60 of Deavila. The device itself can be broadly construed as a vehicle. However, the reference does not suggest  a “vehicle door frame for opening and closing to allow entry and exit to and from the interior of the vehicle” since the “vehicle” in this particular reference is different then your conventional vehicle. Deavila additionally does not mention that the doors are “formed by attaching the pair of door members to one another after each door member is removed… by connecting the mating hinges of one another.” Although it is contemplated that the other door is joined to the other door to form a table, it does not specify that it is with a hinge.
The examiner submits that fabricating a stretcher out of a conventional vehicle door is unknown in the art and would not have been obvious for one having ordinary skill in the art to do such a thing because removing the doors on a vehicle would require an unnecessary amount of time, would make the stretcher unnecessarily heavy, would create a safety hazard for the person driving the vehicle etc. One would not look to the art of vehicle doors to create a stretcher and the same holds true for looking at a stretcher to create a vehicle door.

Conclusion
	This application is in condition for allowance except for the following formal matters: 
The drawing objections as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./            Examiner, Art Unit 3673  

/Peter M. Cuomo/            Supervisory Patent Examiner, Art Unit 3673